DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 19, 23, 24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armbruster et al (U.S. Pub #2015/0232328).
With respect to claim 16, Armbruster teaches a method for producing a micromechanical device having inclined optical windows, comprising the following steps: 
providing a first substrate (Fig. 1A-1C, 12) having a front side and a rear side; 
forming a plurality of spaced-apart through holes (Fig. 1A-1C, 10) in the first substrate which are arranged along a plurality of spaced-apart rows in the first substrate; 

inserting the optical windows (Fig. 1J-1L, 28 and Paragraph 39) into the grooves above the through holes.
With respect to claim 18, Armbruster teaches that the optical windows are joined in a hermetically sealed manner along an entire periphery of the optical windows (Paragraph 41).  
With respect to claim 19, Armbruster teaches that the grooves are formed in a mechanical grinding process (Paragraph 33).  
With respect to claim 23, Armbruster teaches that the optical windows are provided with glass solder peripherally at an edge for joining, the optical windows then being inserted into the grooves using a pick-and-place process, the optical windows being joined in a hermetically sealed manner in an inserted state thermally by softening the glass solder (Paragraph 42).  
With respect to claim 24, Armbruster teaches that the first substrate is a wafer substrate, the wafer substrate being a glass wafer substrate, or a silicon wafer substrate, or a ceramic wafer substrate, or a metal wafer substrate, or a plastic wafer substrate (Paragraph 23).  

With respect to claim 26, Armbruster teaches a micromechanical device having inclined optical windows, comprising: 
a first substrate (Fig. 1A-1C, 12) having a front side and a rear side; 

a respective continuous beveled groove (Fig. 1D-1F, 16 and Paragraph 28-29) along each of the rows, the grooves defining a seat for the inclined optical windows; and 
a plurality of optical windows (Fig. 1J-1L, 28 and Paragraph 39) which are inserted into the grooves in a hermetically sealed manner above the through holes.
With respect to claim 28, Armbruster teaches that the optical windows are joined in a hermetically sealed manner along an entire periphery of the optical windows (Paragraph 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster, in view of Pinter (U.S. Pub #2012/0133004).
With respect to claim 17 and 27, Armbruster does not teach that adjacent ones of the grooves are beveled in opposite directions.  
.

Claims 20-22, 25, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster, in view of Huang et al (U.S. Pub #2017/0113922).
With respect to claim 20 and 29, Armbruster does not teach that after the forming of the grooves, bonding a second substrate to the front side; wherein insertion openings for inserting the optical windows are formed in the second substrate.  
Huang teaches that after the forming of grooves (Fig. 4, 123), bonding a second substrate (Fig. 4, 124 and Paragraph 43) to the front side; 
wherein insertion openings for inserting the optical windows (Fig. 4, 13) are formed in the second substrate.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second substrate on the front side of the first substrate of Armbruster as taught by Huang in order to define a space such that it is easier to align the window (Paragraph 45). 
With respect to claims 21 and 30, Huang teaches that the grooves and the second substrate are structured such that the optical windows are completely countersunk in the second substrate.  

With respect to claim 22 and 31, Huang teaches that the insertion openings are configured as lateral guides for the optical windows.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second substrate on the front side of the first substrate of Armbruster as taught by Huang in order to define a space such that it is easier to align the window (Paragraph 45). 
  
With respect to claim 25, Huang the second substrate is a wafer substrate, the wafer substrate being a glass wafer substrate, or a silicon wafer substrate, or a ceramic wafer substrate, or a metal wafer substrate, or a plastic wafer substrate (Paragraph 25).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826